Title: To George Washington from Gilliss Polk, 20 May 1787
From: Polk, Gilliss
To: Washington, George



Sir,
Annapolis May 20th 1787

I Received your letter of the 2d May Informing me of the Receipt of the plank by Capt. Nutter and am glad to find it answers

your wishes. You express Sorrow, that I did not fix Upon a price for the plank. The Reason why I did not was plainly this, it had given me So much more trouble to procure it than common plank, that I was Unwilling to fix on a price Until I had Made myself Acquainted how Such plank had been Sold, I was Well acquainted with the difficulty of geting plank of Such lengths, but not of that quality. However I have Since had an opportunity of conversing on that Subject with Charles Wallace esquire of this town whoes knowledge in them Matters may be Relyed on, he informs me that when he built the State-House in this City, he Made a contract for plank of that thickness and quality, tho not so long (which makes a Material difference) for that he was to give 17/6 ⅌Ct he Received the plank and all that See it looked upon it to be the best they ever see, however upon Making Use of it, he found, that Not more than one forth was clear of Sap and Knots—and concludes, that from the discription I gave him of the plank Sent you (And I think I gave a Just State of it) it was Worth 35/ ⅌Ct but as that Sum is So far above what Capt. Nutter thought Reasonable I cannot think of Charging you with that Sum, I shall be content with 25/ ⅌Ct. I am Sir Yours with Esteem

Gilliss Polk

